DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from claim 5; however, claim 5 has been cancelled. For this reason, the metes and bounds of claim 6 cannot be determined.
Claim 8 contains the trademark/trade names BLUETOOTH, WI-FI, and WIMAX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe communication modules and transceiver modules and, accordingly, the identification/description is indefinite.
Allowable Subject Matter
Claims 1-4, 7, and 9-10 are allowed.
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of independent claim 1 and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: See Applicant’s arguments filed 10/29/2021, which are persuasive with respect to independent claim 1 and its dependent claims. A person of ordinary skill in the art, in possession of the prior art of record, would not have arrived at the claimed invention absent impermissible hindsight reasoning.
Conclusion
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
11/19/2021